DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for the claimed property ratio A/B (in claim 1) at the specific testing condition, does not reasonably provide enablement for the ratio A/B in any other testing condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The specification only enables the claim when A/B is measured using the test described in paragraphs 0031 and 0032 of the instant specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Armantrout et al (U.S. PGPub 2007/0042069; herein Armantrout).  Regarding claim 1:
Armantrout teaches melt electrospinning of a polymer fiber (Figure 2 and paragraph 0028).  Armantrout teaches in Figure 2 a spinneret 102 (the nozzle) with an electrode 130/132 which is disposed apparat from the spinneret.  Armantrout also teaches adding an electrical dopant to the polymer to enhance the conductivity (paragraph 0040).  Armantrout does not explicitly teach the ratio A/B.  However, since Armantrout teaches increasing the conductivity of the polymer, and conductivity and impedance (resistance) and an inverse relationship, then one can see that Armantrout is doing the same thing that the Applicant is trying to do, which is to increase the ability of the polymer melt to be electrospun.  Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed that if the material will electrospin, as desired, then it will could have the required A/B ratio.

Regarding claim 2, Armantrout teaches:
Wherein the discharging nozzle is earthed (Figure 2, the spinneret 102 is connected to ground), and the charging electrode is connected to a high-voltage generator (Figure 2, the electrode 132 is connected to high voltage)
Regarding claim 3, Armantrout teaches:
Wherein a collecting portion which collects fibers of the raw resin is disposed separately from the discharging nozzle and the charging electrode (Figure 2, moving belt 110 is the collector), and the collecting portion is electrically connected (the belt 110 is electrically connected due to the ground and the electric field)
Regarding claim 4:
Preparing the raw resin by heating and melting the resin and the additive, followed by mixing the resin and the additive which are heated and melted
Armantrout teaches adding the electrical dopant to the polymer melt (paragraph 0040), but does not teach individually melting the polymer and additive.  However, this would have been obvious to one having ordinary skill in the art since the end result would be the same, a doped polymer melt, it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)
Armantrout further teaches:
Blowing a heated fluid toward the raw resin discharged from the discharging nozzle to entrain ultrafine fibers generated from the raw resin (Figure 2, paragraph 0028, compress gas is issued from gas nozzles 106)
Regarding claim 5, Armantrout teaches:
Wherein the additive has a salt structure (paragraph 0040)
Regarding claim 6, Armantrout teaches:
Wherein the additive has a decomposition temperature higher than or equal to the melting point of the raw resin (paragraph 0040, the listed salts have decomposition temperatures higher than the polymers of Armantrout)
Regarding claim 7, Armantrout teaches:
Wherein the additive is a compound having a salt structure which is ionized when melted (paragraph 0040, the listed salts would ionize as claimed)
Regarding claim 8, Armantrout teaches:
Wherein the additive is an organic salt (paragraph 0040, organic salts are listed as an possible choice)
Regarding claim 9:
Armantrout teaches quaternary ammonium chloride as an example of the organic salt in paragraph 0040.
Regarding claim 10:
Armantrout teaches both inorganic and organic salts in paragraph 0040.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that if Armantrout teaches organic salts, this would include the claimed salt of an organic acid and an inorganic base.  The exact species of salt would be obvious since the desired species in the claim would still have the desired property of increasing conductivity (See MPEP 2144.07).

Regarding claims 16-18:
Since the materials used are unclaimed, and Armantrout uses the same type of polymer and additive that the Applicant desires, then the properties would be the same.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armantrout, in view of Ohmori et al (U.S. Patent 4,789,504; herein Ohmori).  Regarding claims 11 and 12:
As previously discussed Armantrout teaches organic salts.  Armantrout however does not teach the possible additives of claims 11 and 12.
In the same field of endeavor Ohmori teaches adding a fatty acid metal salt to a polymer to increase its conductivity (column 1, lines 52-58).  This salt can be magnesium stearate (see Example 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the magnesium stearate of Ohmori, since the selection of a known material for a desired purpose (increasing conductivity) is obvious (See MPEP 2144.07)

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Armantrout, in view of Kikuchi et al (U.S. PGPub 2015/0198904; herein Kikuchi).  Regarding claims 13-15:
As previously discussed Armantrout teaches organic salts.  Armantrout however does not teach alkyl sulfonates.
In the same field of endeavor Kikuchi teaches one can use quaternary ammonium salt or a sulfonate for conductivity, paragraph 0062.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the sulfonate of Kikuchi in place of the quaternary ammonium salt, since Kikuchi has shown them to be equivalents for the same purpose (See MPEP 2144.06 II).  It is noted that Kikuchi only states sulfonate, however the species would be obvious since the desired species in the claims are still sulfonates and would still have the desired property of increasing conductivity (See MPEP 2144.07).

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armantrout, in view of Chen et al (U.S. PGPub 2008/0193732; herein Chen).  Regarding claim 19:
Armantrout is silent to the amount of additive being 1 to 45 parts by mass.
In the same field of endeavor Chen teaches one can add less than 5 wt% tetramethylammonium salt (paragraph 0017).  Tetramethylammonium salt is a type of quaternary ammonium salt.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the amount of salt, since it still allows for electrospinning, and the salt has the known property of increasing conductivity, thus it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).
Regarding claim 21:
Armantrout teaches using polyolefins and polyesters (paragraphs 0039 and 0040).  See remarks regarding claim 19 with regards to Chen and the amount of additive.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armantrout, in view of Schultz et al (U.S. PGPub 2003/0189167; herein Schultz).  Regarding claim 20:
As seen in Figure 3 the nozzle of Armantrout has a nozzle base and a leading end portion, but does not teach the insulating member.
In the same field of endeavor Schultz teaches an electrospinning nozzle with a nozzle base (Figure 3E, capillary 52) and a leading end portion (Figure 3E, the structure to the left of capillary 52).  This nozzle structure is made up of wafer 102 and insulated by a silicon nitride layer 120 and a silicon dioxide layer 118 (paragraph 0078).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the nozzle of Schultz since it allows for the ability to independently vary the fluid and substrate potentials which allows for the optimization of the electrospray through modification of the electric field (paragraph 0078).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/TIMOTHY KENNEDY/           Primary Examiner, Art Unit 1743